Citation Nr: 0521453	
Decision Date: 08/09/05    Archive Date: 08/19/05

DOCKET NO.  03-14 024	)	DATE
	)
	)


THE ISSUE

Whether the Board of Veterans' Appeals decision of April 14, 
1978, was clearly and unmistakably erroneous by denying 
entitlement to service connection for essential hypertension.

(The issues of whether new and material evidence has been 
submitted to reopen claims for entitlement to service 
connection for arthritis of the lumbar spine and 
osteoarthritis, with chondromalacia, of the right and left 
knees, and entitlement to service connection for a 
psychiatric disorder, variously diagnosed, are the subjects 
of a separate decision under a different docket number.)


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The moving party had active service from February 19, 1974, 
to December 2, 1974.

In an April 14, 1978, decision, the Board of Veterans' 
Appeals (Board), among other things, denied the moving 
party's claim of entitlement to service connection for 
hypertension.

In June 2003, the moving party, via his representative, filed 
a motion for revision of the Board's April 14, 1978, decision 
on the grounds of clear and unmistakable error (CUE).  In 
August 2003, the Board reviewed the motion and found no CUE 
in the April 14, 1987, decision.  The moving party appealed 
to the United States Court of Appeals for Veterans Claims 
(Court).  In February 2005, the parties filed a joint motion 
for remand.  That same month, the Court issued an order to 
grant the joint motion, vacate the Board decision, and remand 
the matter to the Board.  


FINDINGS OF FACT

1.  The Board decision dated April 14, 1978, denying 
entitlement to service connection for essential hypertension, 
was supported by evidence then of record. 

2.  It is not shown that the applicable statutory and 
regulatory provisions existing at that time were incorrectly 
applied; that an error occurred based on the record and the 
law in extant at that time; and that had the error not been 
made, the outcome would have been different.


CONCLUSION OF LAW

The Board decision dated April 14, 1978, denying entitlement 
to service connection for essential hypertension, was not 
clearly and unmistakably erroneous.  38 U.S.C.A. §§ 7104, 
7111 (West 2002); 38 C.F.R. §§ 3.105, 20.1400-1403 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulations

A determination that there was clear and unmistakable error 
must be based on the record and the law that existed at the 
time of the prior decision at issue.  38 C.F.R. § 20.1403(b); 
Russell v. Principi, 3 Vet. App. 310 (1992).  In 1978, just 
as it does now, applicable law and regulations provided that 
service connection may be granted for a disability resulting 
from personal injury or disease incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (formerly codified at 
38 U.S.C. § 310).  Service connection may also be granted for 
a chronic disease, including hypertension, if manifest to a 
degree of 10 percent or more within one year from the date of 
separation from such service.  38 U.S.C.A. §§ 1101, 1112, 
1131, 1137; 38 C.F.R. §§ 3.307, 3.309 (formerly codified at 
38 U.S.C. §§ 312, 313; 38 C.F.R. § 3.307).  

In 1978, the schedule for rating disease of the arteries and 
veins provided a 10 percent rating for hypertensive vascular 
disease (essential hypertension) where diastolic pressure was 
predominately 100 or more.  Note 2 of this regulation advises 
that when continuous medication is shown necessary for 
control of hypertension with a history of diastolic blood 
pressure predominantly 100 percent or more, a minimum rating 
of 10 percent will be assigned.  38 C.F.R. § 4.104, 
Diagnostic Code 7101.

To find a clear and unmistakable error, the evidence must 
show the following: 

1)	that either the facts known at the time were not before 
the adjudicator or the statutory and regulatory 
provisions extant at the time were incorrectly applied; 
2)	 that an undebatable error occurred based on the record 
and the law that existed at the time the decision was 
made; and 
3)	 that, had the error not been made, the outcome would 
have been manifestly different.  

Grover v. West, 12 Vet. App. 109, 112 (1999) citing Damrel 
v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. 
Principi, 3 Vet. App. 310, 313 (1992).  

The Board will look for an error, of fact or of law, that 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  38 C.F.R. § 20.1403(a).  

A disagreement as to how the facts were weighed or evaluated, 
the Secretary's failure to fulfill the duty to assist, and a 
change in interpretation of a statute or regulation do not 
constitute clear and unmistakable error.  Russell, 3 Vet. 
App. 310, 313; see generally 38 C.F.R. § 20.1403(d), (e).  
Instead, for a claim of clear and unmistakable error to be 
reasonably raised, the claimant must provide some degree of 
specificity as to what the alleged error is, and, unless it 
is the kind of error that, if true, would be clear and 
unmistakable on its face, "persuasive reasons must be given 
as to why the result would have been manifestly different but 
for the alleged error."  Baldwin v. West, 13 Vet. App. 1, 5 
(1999); Fugo v. Derwinski, 6 Vet. App. 40, 44.

Factual Backgound and Analysis

The moving party contends that the evidence of record at the 
time of the Board's April 14, 1978, decision was sufficient 
to establish service connection for hypertension.  He 
maintains that the Board incorrectly applied the statutory 
and regulatory provisions in extant at that time and failed 
to consider the provisions of 38 U.S.C. § 312 (now 38 U.S.C. 
§ 1112) and 38 C.F.R. §§ 3.307, 3.309, and that the Board 
ignored and disregarded the undisputed medical reports to 
deny benefits under 38 U.S C. § 1112.

A review of the pertinent evidence of record has been 
accomplished.  The Board did not commit clear and 
unmistakable error by denying entitlement to service 
connection for hypertension in its April 14, 1978, decision.  
When adjudicating the appeal in 1978, the facts as they were 
known at the time were before the Board and the Board 
correctly applied applicable law and regulations in extant at 
that time.  Additionally, an error based on the record and 
the law that existed at the time was not made; and, even if 
assuming, but not conceding, that an error had been made, the 
evidence does not establish that the outcome would have been 
manifestly different.  

1.  The facts known at the time were before the Board and the 
Board correctly applied applicable law and regulations in 
extant at that time.  

In 1978, the facts as they were known at that time were 
before the Board.  When adjudicating the moving party's 
claim, the Board considered the following evidence:  

?	Service medical records:  Entrance examination revealed 
a blood pressure reading of 130/76, but no pertinent 
abnormality was indicated.  A medical board report, 
dated in November 1974, which in relevant part, showed 
no abnormality of the genitourinary system and that the 
moving party was medically discharge due to orthopedic 
disability.

?	Statements from the moving party:  A January 1975 
informal claim, which is silent for hypertension; a 
March 1975 statement, wherein the moving party indicated 
that when he went into the Marines, he was in perfect 
health and the only thing he had was high blood pressure 
which was cured in a matter of hours; and a December 
1977 claim for disability benefits, which references 
hypertension.

?	A May 1976 Board remand:  The Board directed the RO to 
obtain additional medical records from the service 
department, if any, and treatment reports from the 
veteran's private physician.

?	Service Department's Reply:  The service department 
replied that a thorough search had failed to reveal any 
additional records of hospital treatment of the veteran.  
It added that any treatment in outpatient clinics would 
have been sent to the Chief of the Bureau of Medicine 
and Surgery, Navy Department.

?	VA treatment reports.  A Medical Certificate and History 
report shows that in July 1974 while the moving party 
was on active duty, his blood pressure reading was 
156/94, and a separate report dated in April 1975 shows 
a blood pressure reading of 160/110.

Medical Certificate and History reports dated in 
July 1975 reflect that the moving party reportedly 
stated that on enlistment examination he was noted 
to have high blood pressure and that they were 
going to have him there for a three-day observation 
period.  However, he "relaxed" and passed the test.  
The moving party also stated that he was reportedly 
told several times on sick call in the Marines that 
his blood pressure was high.  He added that he 
could always tell it was up when he would feel 
"different," i.e., "easy to get mad."  He would 
feel blood rushing to his head.  Blood pressure 
readings were 140/108 and 130/90.  Impressions made 
included hypertension.

The reports also show that in December 1975 and in 
January 1976, blood pressure readings of 134/70 and 
148/96, respectively, were recorded.

?	A June 1976 VA examination report:  The examination 
report shows that the moving party reportedly never 
sought treatment for hypertension, and records blood 
pressure readings of 140/80, 144/84, and 150/90.

?	VA medical reports:  The reports reflect that in 
February and March 1977 VA undertook blood pressure 
readings on three separate days.  The readings on 
February 25 were 140/100, 140/90, and 140/85.  On March 
22, the readings were 140/85, 140/80, and 140/80.  On 
March 25, the readings were 140/85, 140/80, and 140/80.  
On March 25, the readings were 140/85, 145/90, and 
135/85.  An electrocardiogram was interpreted as 
revealing increased left ventricular voltage.  
Impression was labile hypertension with some borderline 
hypertensive readings.

?	VA request for a medical opinion and response:  In July 
1977 the Board referred the case to VA's Chief Medical 
Director (CMD) for an opinion regarding whether the 
moving party had essential hypertension and, if so, when 
it first manifested.

In September 1977, the CMD replied, in pertinent part, 
that following a review of the claims file, the criteria 
for a diagnosis of essential hypertension had not been 
met.  It was noted that essential hypertension or 
hypertension sequential to renal disease cannot be ruled 
out.  The CMD reasoned that if the moving party had been 
receiving hypertension medication, the lowering of the 
blood pressure after the elevation episode during 1975 
would be appropriately explained.  The CMD recommended 
that additional information be obtained before a firm 
decision was rendered and that the moving party be 
closely followed in one of the VA hypertension clinics.

Additionally, the Board correctly set forth and applied the 
applicable law and regulations in extant at that time.  The 
Board pointed out that service connection may be granted for 
a disability resulting from personal injury or disease 
incurred in or aggravated by service, or for hypertension if 
manifest to a compensable degree within a year after service.  
38 U.S.C. §§ 310, 311, 312. 

When applying the law to the facts of the case, the Board 
wrote the following:

In any event, while there have been 
elevated blood pressure readings recorded 
subsequent to service, normal readings 
have also been made during this time.  
This was the case during the most recent 
Administration examination of the 
veteran.  The impression was that the 
veteran had labile hypertension 
(intermittent elevation of blood 
pressure).  Labile hypertension is not a 
ratable entity.  There was no evidence 
that antihypertensive medication had been 
instituted.  Thus, in the absence of 
sustained elevated blood pressure 
readings (essential hypertension) either 
during or within one year following 
service, it is apparent that service 
connection for such a condition may not 
be established.  

Given the foregoing, this Board finds that the correct facts 
contained in, or constructively contained in, the record were 
before the Board in 1978 and that the statutory and 
regulatory provisions in extant at the time were correctly 
applied.  The record does not show that there were facts 
known at the time that were not before the Board; the moving 
party does not point to unknown facts in his motion.  The 
moving party has claimed that the Board should have granted 
the benefit sought based upon the evidence of record at the 
time; however, that evidence included an opinion by VA's 
Chief Medical Director that was persuasive in the negative to 
the claim.  The correct facts were known to the Board at the 
time it made its decision, and those facts do not reasonably 
compel a different decision.  Contrary to the moving party's 
assertion that the Board disregarded undisputed medical 
reports to deny entitlement to benefits at that time, it did 
not.  The record contains a few positive findings of elevated 
blood pressure readings, but the clinical data overall did 
not support a diagnosis of essential hypertension incurred in 
or aggravated in service or manifest to a degree of 10 
percent or more within one year from the date of separation 
from service.  In 1978, each pertinent medical report was 
considered.  The moving party has not alleged a specific 
medical report or fact the Board ignored or overlooked and 
how that omission would have resulted in a manifestly 
different result.  It appears that the moving party disagrees 
with the way the facts were weighed or evaluated, and given 
the result, this is understandable.  However, the Board does 
not find persuasive reasons here as to why the Board's 
decision of 1978 was not reasonable.  As noted above, 
disagreement with how the facts were weighed or evaluated 
does not constitute clear and unmistakable error.  

2.  There is no evidence demonstrating that an error occurred 
based on the record and the law that existed at the time the 
decision was made.

As previously noted, the April 14, 1978, decision reflects 
that the Board correctly considered the evidence of record 
and applicable law and regulations in extent at that time.  
It is acknowledged that the moving party contends that the 
provisions of 38 C.F.R. § 3.307 were not considered or were 
incorrectly applied.  The moving party's assertions are 
without merit.  The Board's April 14, 1978, decision clearly 
establishes that the provisions of section 3.307 were 
considered and applied.  As demonstrated above, the Board 
found that, "in the absence of sustained elevated blood 
pressure readings (essential hypertension) either during or 
within one year following service, it is apparent that 
service connection for such a condition may not be 
established."  Such a statement clearly meets the 
requirements of section 3.307.  Hauck v. Nicholson, 403 F.3d 
1303 (Fed. Cir. 2005).

It is also acknowledged that the Board decision at issue did 
not list the provisions of 38 C.F.R. § 4.104, Diagnostic Code 
7101 to demonstrate that the moving party did not have 
essential hypertension to a compensable degree within a year 
after service.  Although not listed, the Board decision shows 
that the requirements of Diagnostic Code 7101 were reviewed.  
Again, in the decision the Board found that sustained 
elevated blood pressure readings (essential hypertension) 
were not shown within one year following service.  Further, 
there is a presumption of regularity under which it is 
presumed that government officials have properly discharged 
their official duties and this presumption may be rebutted 
only by the submission of clear evidence to the contrary.  
Ashley v. Derwinski, 2 Vet. App. 307 (1992).  Here, no clear 
evidence to the contrary has been submitted.

Finally, it is acknowledged that the CMD indicated that 
additional evidence should be obtained to determine whether 
the moving party received medication in 1975, and that VA 
accomplished no additional development thereafter.  In this 
regard, it is noted that the moving party's VA medical 
reports were of record and on VA examination in 1976 the 
moving party stated that he did not receive medication.  
Moreover, even if VA failed to assist the moving party, a 
"garden-variety" failure of the duty to assist cannot be 
the basis for a clear and unmistakable error.  Tetro v. 
Gober, 14 Vet. App. 100 (2000); Simmons v. West, 14 Vet. 
App. 84 (2000); Baldwin v. West, 13 Vet. App. 1, 7 (1999) (a 
breach of the duty to assist . . . cannot form the basis of a 
CUE claim); Caffrey v. Brown, 6 Vet. App. 377, 383-84 (1994); 
38 C.F.R. § 20.1403(d)(2), (3).

3.  The record fails to establish that even if an error had 
been made, without conceding that one has been made, the 
outcome would have been manifestly different.

Given the evidence of record and the analysis set forth, it 
is impossible for the moving party to succeed in showing that 
the Board's 1978 determination would have been manifestly 
different but for any alleged error.  Fugo v. Brown, 6 Vet. 
App. 40, 44 (1993).  The service medical reports fail to 
document chronic disability; the post service medical reports 
show both elevated and normal blood pressure readings; and 
the Chief VA Medical Director opined that the moving party 
had labile hypertension, not essential hypertension.  Based 
on this evidence, it is not absolutely clear that a different 
result would have ensued; thus, any error complained of 
cannot be, ipso facto, clear and unmistakable.  See Crippen 
v. Brown, 9 Vet. App. 412, 418 (1996).  

Conclusion

In this case, the moving party has not established that the 
facts know at the time were not before the Board in 1978 or 
that the statutory and regulatory provision in extant were 
incorrectly applied.  The moving party also has not 
established that an error occurred based on the record and 
the law that existed at the time the decision was made, or 
that if an error had been made, the outcome found would have 
been manifestly different.   Fugo v. Brown, 6 Vet. App. 40, 
44 (1993).  

The moving party's motion is no more than a request for a 
reweighing of the evidence, which is impermissible for a 
clear and unmistakable error claim.  The moving party merely 
disputes how the Board weighed the evidence in the April 14, 
1978, decision.  An allegation of clear and unmistakable 
error contemplates more than an assertion of a disagreement 
as to how the facts were weighed or evaluated.  Clear and 
unmistakable error is present only where there is an error 
that is undebatable, so that it can be said that reasonable 
minds could only conclude that the original decision was 
fatally flawed.  Such is not present here.

Accordingly, the moving party's motion must be denied.  
38 U.S.C.A. §§ 7104, 7111; 38 C.F.R. §§ 3.105, 20.1400-1403.

Duty to Assist & Duty to Notify

In Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc), 
the United States Court of Appeals for Veterans Claims 
(Court) held that the Veterans Claims Assistance Act of 2000 
is not applicable to motions alleging CUE in decisions of the 
Board.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)).  Thus, no consideration in this regard is warranted.


ORDER

The Board decision dated April 14, 1978, was not clearly and 
unmistakably erroneous by denying entitlement to service 
connection for essential hypertension; the motion is denied.



                       
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



